Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9, 10, 15, 16, 19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the output is configured to apply the second force to an object (e.g. claim 1, i.e. what is the second force for fig 1, see objection to the specification) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 156 (paragraph 30, note objection below).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 196 (fig 6, it appears to be 156 in the specification).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The disclosure is objected to because of the following: 
The specification states “the prime mover 12 includes a beam 38 that is pivotally coupled via a pin 40 through which the first axis 18 passes. In this configuration, the pin 40 is a fulcrum of the prime mover 12, and the beam 38 is the output 16 of the prime mover 12” (paragraph 17). It is unclear how the output is different from the prime mover, as they seem to include all the same elements.

The specification states “The secondary's mover's output 24 is configured to apply a force to an object (here fluid pressure to a piston and cylinder to raise the weight 30)” and “The secondary mover 14 uses this movement of its input 22 to generate an output force or second force that is greater than the input force or first force” (paragraph 15), together are confusing, since the secondary mover's output is a pressure (from 24) not a force. Note that if the second force is that force applied to the object (30), then it is the pressure generated by the secondary's mover * area of the piston in the cylinder 50, which can be made larger than or smaller than the first force by changing the area (and the area of the piston in 26), regardless of what is happening with the relationship between the prime and secondary movers.

The specification states “As the output 16 of the prime mover 12 approaches the end portion of the power stroke (here about 20 to 45 degrees below the output 16), the rotation of the prime mover's output 16 accelerates, which increases the momentum of the prime mover's output 16. This increase in momentum, in turn, urges the secondary mover's input to convey more force to the secondary mover 14, and thus, allow the secondary mover to increase the amount of force that it generates” (paragraph 15), which is misleading and possibly wrong. All elements that rotate have acceleration, due to its change in direction. But this acceleration doesn’t necessarily cause a change in angular momentum (therefore, the first bold section does not necessarily result in the first underlined section). Due to the geometry of the situation, the force acting on the secondary mover increases (since its F1 sin Θ, and sin Θ is increasing), but it is not due to any change in momentum, but due to a change in forces acting in the direction along the cylinder. 

The specification states “one can use the device 10 to increase the amplification of a force input to the device 10 to do more work than would otherwise be done” (paragraph 16), which is wrong. The work done is always equal to the force (M1 * g) * distance moved (i.e. vertical distance between Θ = 0 and when aligned with 68); and so more work isn’t done.
Appropriate correction is required.

Claim Interpretation
Claim 1 claims “wherein the position of the secondary mover relative to the first end of the prime mover's output is such that, as the first end approaches the end of the power stroke, the first end of the prime mover's output accelerates, without an additional force applied to the prime mover's output” (last 4 lines, emphasis added), in combination with “a prime mover configured to receive a first force, and having an output” (line 2). The broadest reasonable interpretation of these limitations is that at the end of power stroke, the first force is constant. It is understood that any additional force could be added, working in the same direction as the (initial) first force, which would increase the first force, or could be added in the opposite direction as the (initial) first force, which would decrease the first force; and therefore if no additional forces are added, then the first force must be constant (neither increasing nor decreasing).
This is supported by the embodiment of fig 1, as the first force is a constant mass causing a downward force due to its “weight”.

In fig 5, the cam 142 is rotated (presumably by a torque, although not stated). Since to fig 4A, the first force = torque * radius between the shaft 144 and the contact point between 142 and 150. As the radius changes throughout at least half the rotation of shaft 144, approaching and leaving the end of power stroke, and pivoting of prime mover 150, the first force is not constant; and therefore doesn’t meet the limitations of claim 1.
It is unclear whether the embodiment of fig 7 meets the claimed limitations, as there is no indication of how the force 172 is applied to the prime mover 174 and second mover 176.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-14, 17, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 1 claims “a secondary mover configured to generate, in response to the rotation of the prime mover's output, a second force that is greater than the first force” (line 7-8) and “the output is configured to apply the second force to an object” (line 15) is confusing as to what the second force is (an actual force or a pressure), and whether it is greater than the first force (see objection to the specification). The limitation of claim 11 “the second force is greater than the first force” (last line) is confusing for the same reason as above.
Claims not specifically mentioned depend from one of the above claims, and therefore has the same problems as the above claims.

Claims 1-8, 11-14, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1 line 2 “a prime mover...having an output” is confusing, since they both seem to the same group of elements (see objection to the specification). Note that claim 1 line 5 “the output” (and a similar element in line 7-8, and other claims) is confusing, for the same reason.
In claim 1 line 15 “the output” should be --the secondary mover’s output--, to agree with line 9 (and to differentiate it from those of line 2 and 7-8; may be moot if the above if fixed).
In claim 1 line 21-22 “as the first end approaches the end of the power stroke, the first end of the prime mover's output accelerates” is confusing and redundant, since the first end is always accelerating, which is a result of rotational motion. Specivically, the limitation that “the output includes a first end that revolves about the first axis during the 
In claim 1 line 23 “without an additional force applied to the prime mover's output” is confusing, as to what this additional force is a part of. The prime mover (not its output) has “a first force” applied to it (line 2); and it appears to means that the first force is not changed. 
In claim 2 line 1-2 “the output of the prime mover includes a beam pivotally coupled with a fulcrum” is confusing, since the fulcrum has already been claimed as the “first axis” of claim 1 line 3-4. Claim 3 and 4 line 2-3 has similar limitations and therefore has the same problems.
In claim 6 line 4-5 “the output of the secondary mover includes a cavity disposed inside the cylinder” is wrong, since the cavity is part of the body (i.e. the cylinder). Note that since “the output is configured to apply the second force to an object” (claim 1 line 15), the output is the “working fluid inside the cavity” (claim 6 line 9) or the pressure (line 8-9) of the same.
In claim 7 and 8 line 1-2 “the body is pivotally anchored at a location” is confusing, since it should refer back to that of claim 1 (line 16).
In claim 11 line 2 “an output of a prime mover” is confusing, since they both seem to the same group of elements (see objection to the specification). Note that claim 11 line 4 “the prime mover’s output” (and in other lines and other claims) is confusing, for the same reason.
In claim 11 line 12 “the output of the secondary mover” has no antecedent basis.
In claim 17 line 1-3 “revolving the second end of the input of the secondary mover about the first axis includes revolving and (sic) end of a piston that is coupled with the first end” is confusing, since the elements making up the “second end of the input” is given a second identifier of “an end of a piston”. Suggest that this be changed to --the input of the secondary mover includes a piston--.
In claim 17 line 3 “a cylinder” is confusing, since it should refer back to the “body” of e.g. claim 11 line 9.
In claim 20 line 3 “pivoting the body of the secondary mover about the second axis includes pivoting a cylinder about the second axis” is confusing, since the elements 
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 5, 12 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 claims “the output of the prime mover includes a beam pivotally coupled with a fulcrum” (line 1-2, emphasis added) which is claimed in the limitation “an output that, in response to the first force applied to the prime mover, rotates about a first axis through a power stroke defined by an angular displacement that is less than ninety degrees, wherein the output includes a first end that revolves about the first axis during the power stroke” of claim 1 line 3-6 (emphasis added). The output having a first end means that it is in a form of a beam (rotating discs don’t have ends); and the fulcrum is the first axis.
Claim 3 claims the limitations of claim 2 and additional limitations that are either explicit or inherent in claim 1.
Claim 5 claims “the first end of the prime mover's output accelerates as the output travels through an angular displacement between 20 degrees and 45 degrees” which is inherent for all elements that rotate (i.e. is an inherent limitation of claim 1 line 2-4). 

Claim 14 claims “revolving the first end of the prime mover's output through the power stroke includes allowing the first end to accelerate through an angular displacement between 20 degrees and 45 degrees” which is inherent for all elements that rotate (i.e. is an inherent limitation of claim 11 line 2-4).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 6, 11, 12, 17, 18 and 20 $are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Harvey (3333418). Harvey discloses a device comprising a prime mover (7) having an output that, in response to a received first force, rotates about a first axis (through 338) through a power stroke defined by an angular displacement that is less than ninety degrees, wherein the output includes a first end by 9) with the first end of the prime mover's output, and as the first end of the prime mover's output revolves about the first axis through the power stroke, the second end of the secondary mover's input also revolves about the first axis and moves relative to the secondary mover's body; the body is pivotally anchored at a location (15) such that as the first end of the prime mover's output revolves about the first axis through the power stroke, the body of the secondary mover pivots about a second axis (of 15) that passes through the location; and wherein the position of the secondary mover relative to the first end of the prime mover's output is such that, as the first end approaches the end of the power stroke, the first end of the prime mover's output accelerates (inherent), without an additional force applied to the prime mover's output.
Harvey discloses the output of the prime mover includes a beam (7) pivotally coupled with a fulcrum (8; claim 2, 12) a distance away from the first end, and the first axis passes through the fulcrum such that the first end of the beam revolves about the first axis (claim 3); the input and body of the secondary mover respectively includes a piston (including seal 12, fig 5) and cylinder (13), wherein the piston is inside the cylinder, such that, as the first end of the prime mover's output rotates through the power stroke, the piston moves and compresses a working fluid inside a cavity(including 19, fig 5) inside the cylinder (claim 6, 17, 18, 20).
Harvey discloses a method for amplifying a force comprising rotating an output of a prime mover (7) about a first axis (of 8), in response to applying a first force to the prime mover; revolving a first end (opposite 47) of the prime mover through a power stroke defined by an angular displacement that is less than ninety degrees; revolving a second end of an input of a secondary mover about the first axis, wherein the second end is coupled with the first end of the prime mover's output; pivoting a body (14) of the secondary mover about a second axis (of 15), where the body is pivotally anchored (at .

Claims 1-6, 11, 12, 17, 18 and 20 $are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Vogel (2541312). Vogel discloses a device comprising a prime mover (38) having an output that, in response to a received first force, rotates about a first axis (unnumbered, connecting 38 to 39) through a power stroke defined by an angular displacement that is less than ninety degrees, wherein the output includes a first end (connected to 37) that revolves about the first axis during the power stroke; a secondary mover (including 1) generates a second force greater than the first force (inherent for master/slave brake systems, column 1 line 10, column 2 line 22) such as this), in response to the rotation of the prime mover's output, and having an input (17, 36), an output (including 7, 8), and a body (including 1); the output applying the second force to an object (brake motor; column 2 line 36-40); the input includes a second end (of 36) coupled (by 37) with the first end of the prime mover's output, and as the first end of the prime mover's output revolves about the first axis through the power stroke, the second end of the secondary mover's input also revolves about the first axis and moves relative to the secondary mover's body; the body is pivotally anchored at a location (5) such that as the first end of the prime mover's output revolves about the first axis through the power stroke, the body of the secondary mover pivots about a second axis (of 5) that passes through the location; and wherein the position of the secondary mover relative to the first end of the prime mover's output is such that, as the first end approaches the end of the power stroke, the first end of the prime mover's output accelerates (inherent), without an additional force applied to the prime mover's output.
Vogel discloses the output of the prime mover includes a beam (38) pivotally coupled with a fulcrum (unnumbered, connecting 38 to 39; claim 2, 12, part of claim 4) a distance away from the first end, and the first axis passes through the fulcrum such that 
Vogel discloses a method for amplifying a force comprising rotating an output of a prime mover (38) about a first axis (of 8), in response to applying a first force to the prime mover; revolving a first end (at 37) of the prime mover through a power stroke defined by an angular displacement that is less than ninety degrees; revolving a second end of an input (36) of a secondary mover about the first axis, wherein the second end is coupled (by 37) with the first end of the prime mover's output; pivoting a body (1) of the secondary mover about a second axis (of 5), where the body is pivotally anchored (at 15), and generating a second force in an output (including 7, 8; at brake motor; column 2 line 36-40) of the secondary mover, in response to the movement of the second end of the secondary mover's input, and the movement of the body of the secondary mover about the second axis, wherein the second force is greater than the first force (inherent for master/slave brake systems, column 1 line 10, column 2 line 22).

Claims 7 and 8 are rejected under 35 U.S.C. § 102(b) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over Vogel (2541312). Vogel discloses all of the elements of claim 7 and 8, as discussed above, and further that the system is in an airplane and other vehicles (column 1 line 1-3) there is an unknown first distance between the first axis (unnumbered, at location connecting 38 to 39) and a location (at 5) where the body is pivotally anchored, since anchoring plates (6, unnumbered) .
One having ordinary skill in the art would recognize that the placement of the device in certain vehicles having certain space limitations would mandate that the first distance is larger than the second distance and less than twice as large as the second distance, inherently meeting these limitations. If not, it would have been obvious at the time the invention was made to one having ordinary skill in the art to locate the device of Vogel in certain vehicles having certain space limitations, such that the first distance is larger than the second distance and less than twice as large as the second distance, for the purpose of accommodating the space limitations.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745